HUDSON, Judge.
The jury found defendant guilty of assault with a deadly weapon inflicting serious injury, discharging a firearm into occupied property, and attempted robbery with a dangerous weapon. The trial court sentenced defendant to an active prison term of 117 to 150 months for the attempted robbery. It consolidated defendant's remaining convictions and imposed a consecutive sentence of 46 to 65 months. Defendant gave notice of appeal in open court.
Defendant's counsel has been unable to identify any issue with sufficient merit to support a meaningful argument for relief. She asks this Court to conduct its own review of the record forpossible prejudicial error. Counsel has shown to the satisfaction of this Court that she has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the necessary documents. Defendant has not filed any written arguments with this Court in a reasonable time period.
In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit exist and whether the appeal is wholly frivolous. We have examined the record for possible prejudicial errors and have found none.
No error.
Judges STEELMAN and THORNBURG concur.
Report per Rule 30(e).